Citation Nr: 1537461	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-02 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  The Veteran died in December 2005 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) comes from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).

In her February 2011 substantive appeal, the appellant requested a Travel Board hearing before a Veterans Law Judge.  In September 2011, a letter was sent to the appellant informing her that her requested hearing had been scheduled for October 2011.  However, in October 2011, prior to her scheduled hearing, the appellant informed the AOJ that she wished to cancel her hearing request.  Therefore, her hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e), 20.704(e) (2015).

The Board notes that, in addition to the paper claims file, the Veteran's claims file also includes an electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file.  A review of the documents in the VBMS file reveals an August 2015 Appellate Brief.  The remaining documents in VBMS and the documents in Virtual VA are irrelevant to the present or are duplicative of the evidence in the paper claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Board sincerely apologizes for the additional delay of adjudication of the appellant's claim, but a remand is necessary before the claim on appeal can be adjudicated to ensure a complete record on which the Board can base its decision.

The appellant's primary contention is that the Veteran was exposed to herbicides, specifically Agent Orange, while serving aboard the U.S.S. Kearsarge.  Based on this exposure, she asserts that the cause of the Veteran's death should be service-connected.  The Veteran's death certificate shows the primary cause of death as stroke and an acute myocardial infarction.  See Certificate of Death, January 2006.  Other significant contributing conditions included ischemic cardiomyopathy and cardiogenic shock.  Id.  The Board notes that an acute mycoardial infarction and ischemic heart disease are both entitled to the presumptions under 38 C.F.R. § 3.307, 3.309.

The appellant argues that the Veteran was exposed to herbicides while serving aboard the U.S.S. Kearsarge, while it operated in the official waters of Vietnam.  Specifically, she alleges that, as an aircraft mechanic, the Veteran was exposed as a result of working on aircraft that participated in "dustoff" missions (missions where spraying of Agent Orange occurred over Vietnam).  See Appellant's Statement, February 2008.

With regard to the appellant's claim that the Veteran was directly exposed to herbicides as a result of his duties as an aircraft mechanic aboard the U.S.S. Kearsarge, it does not appear that the AOJ fully investigated this aspect of the claim.  In this regard, VA's Adjudication and Procedures Manual (M21-1) provides that, in all cases where a Veteran claims that he served on a ship that stored or transported herbicides, the AOJ should place a copy of the U.S. Army and Joint Service Records Research Center's (JSRRC's) memorandum shown in M21-1, Part IV.ii.1.H.2.h, which addresses such contentions, in the Veteran's claims file.  Therefore, such should be accomplished on remand.

Alternatively, the appellant has alleged that the Veteran may have gone ashore and, thus, step foot in Vietnam.  See Appellant's Statement, February 2011.  The Board notes that, in the May 2009 rating decision on appeal, the AOJ stated that there was evidence that the Veteran's ship docked in Vietnam, but there was no evidence showing that he went ashore.  It is unclear what evidence the AOJ is referring to, as there is nothing in the record that shows that the Veteran's ship docked in Vietnam.  The Board notes that the record contains a response from the Personnel Information Exchange System (PIES), received in April 2008, stating that there is no evidence showing that the Veteran served in the Republic of Vietnam.

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii).  Under the governing regulation, "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.

The Board finds that a remand is required in light of the Court's recent holding in Gray v. McDonald, No. 13-3339, 2015 WL 1801450 (Apr. 23, 2015) (rejecting as arbitrary and irrational VA's conclusion that a ship anchored in Da Nang harbor, in and of itself, does not constitute service in the inland waters of Vietnam for the purpose of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e)).  On remand, the AOJ should document the application of the M21-1 provisions for Developing Claims Based on Exposure to Herbicides During Service Aboard Ships Operating in Offshore Waters of the RVN under M21-1, Part IV.ii.1.H.2.d. and issue a new formal finding addressing whether the Veteran may be presumed to have been exposed to herbicides in light of the decision in Gray, No. 13-3339, 2015 WL 1843053, while serving aboard the U.S.S. Kearsarge docked in Vietnam.

Finally, the Board notes that the appellant also argues that the Veteran's received treatment for major depressive disorder, posttraumatic stress disorder (PTSD), prostate cancer, lung cancer, diabetes mellitus and peripheral neuropathy which were related to service, and which contributed to the cause of his death.  The AOJ appropriately develop these issues

Accordingly, the case is REMANDED for the following action:

1.  Develop the appellant' contentions that the Veteran should be service-connected for major depressive disorder, PTSD, lung cancer, prostate cancer, diabetes mellitus and peripheral neuropathy which contributed to the cause of his death.

2.  Place a copy of the JSRRC's memorandum shown in M21-1, Part IV.ii.1.H.2.h, document the application of the M21-1 provisions for Developing Claims Based on Exposure to Herbicides During Service Aboard Ships Operating in Offshore Waters of the RVN under M21-1, Part IV.ii.1.H.2.d and issue a new formal finding addressing whether the Veteran may be presumed to have been exposed to herbicides in light of the decision in Gray, No. 13-3339, 2015 WL 1843053, while serving aboard the U.S.S. Kearsarge docked in Vietnam.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated based on the entirety of the evidence.  In so doing, the AOJ should adjudicate the appellant's contentions that the Veteran should be service-connected for major depressive disorder, PTSD, lung cancer, prostate cancer, diabetes mellitus and peripheral neuropathy which contributed to the cause of his death.  If the benefit sought remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




